ACCEPTED
                                                                                                11-17-00118-CR
                                                                                   ELEVENTH COURT OF APPEALS
                                                                                             EASTLAND, TEXAS
                                                                                             7/24/2017 11:54 AM
                                                                                          SHERRY WILLIAMSON
                                                                                                         CLERK




                             IN THE ELEVENTH COURT OF APPEALS                   FILED IN
                                                                        11th COURT OF APPEALS
                                                                           EASTLAND, TEXAS
                                  FOR THE STATE OF TEXAS
                                                                        07/24/2017 11:54:26 AM
JOSE JACINTO AMAYA SOTELO                                                 SHERRY WILLIAMSON
                                                                                 Clerk
VS.                                                NO. 11-17-00118-CR

THE STATE OF TEXAS


                             MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUSTICES OF THE ELEVENTH COURT OF APPEALS:

       COMES NOW, Jason Johnson, Movant herein, and files this, his Motion to Withdraw As

Counsel and in support of said motion would show the Court the following:

                                              I.

       Appellant, Jose Jacinto Amaya Sotelo, has now retained by Keith S. Hampton, Attorney

at Law, 1103 Nueces Street, Austin, Texas, 78701, telephone numbers (office) 512-476-8484,

(cell) 512-762-6170, and (facsimile) 512-477-3580, State Bar No. 08873230, to represent him in

this appellate proceeding.

       WHEREFORE, PREMISES CONSIDERED, Movant prays the Court grant his motion to

withdraw on the face of this pleading.
Respectfully submitted:



                                            LAW OFFICES OF JASON M. JOHNSON, PLLC



                                            /s/ Jason Johnson
                                            By: JASON JOHNSON
                                            Attorney at Law
                                            State Bar No: 25029637

                                            315 Center Avenue
                                            Brownwood, Texas 76801
                                            (325) 643-2777
                                            (325) 646-5534 (facsimile)
                                            jason@jasonjohnsonlaw.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion to

Withdraw as Counsel was delivered electronically to Elisha Bird, Brown County Assistant

District Attorney, at Elisha.bird@browncountytx.org and to Keith S. Hampton at

keithshampton@gmail.com and was mailed both regular U.S. Mail, postage paid, and Certified

Mail Return Receipt Requested #7014 2120 0004 0082 0078, to Appellant, Jose Jacinto Amaya

Sotelo at 1301 Durham, Brownwood, Texas, 76801.

       Dated: July 24, 2017.



                                            /s/ Jason Johnson
                                            JASON JOHNSON